Citation Nr: 1223549	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO. 03-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder. 

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION


The Veteran had active service from September 1969 to September 1971 and from April 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board has rephrased the Veteran's claim for a depressive disorder as a claim for entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran submitted November 2004 statement noting that he wished to withdraw his request for a hearing before a member of the Board of Veterans' Appeals. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

The Board denied the Veteran's claims in an October 2005 decision. The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an April 2008 Memorandum Decision, the Court vacated the Board's denial, and remanded the matter to the Board for development.  In March 2009 and December 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC). 



The issue of entitlement to increased evaluations for tonsillitis and bronchial asthma were raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

The Veteran's claims file contains a February 1991 favorable decision from the Social Security Administration (SSA), which found him to be disabled in part due to his psychiatric disorder. In a January 2011 statement, the Veteran's private psychiatrist, Dr. G. T., also noted that the Veteran received benefits from SSA. 

When VA is put on notice of the existence of SSA records, as here, VA must seek to obtain those records before proceeding with the appeal. Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection and an increased rating). All relevant SSA records need to be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the records upon which the February 1991 favorable SSA decision was based and associate them with the claims file. 

If the search for the records is unsuccessful, and further attempts to obtain them would be futile, the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(c)(2) and (3). 

2. After the above has been completed, the RO must review the claims file and ensure that this development action has been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


